Title: Churchill C. Camberleng to James Madison, 22 May 1826
From: Cambreleng, Churchill C.
To: Madison, James


                        
                            
                                Sir,
                            
                            
                                
                                    Washn
                                
                                22 May 1826
                            
                        
                        It gives me great pleasure to be the medium of conveying to you a gold medal, commemorating the opening of
                            the Erie Canal, presented by the Corporation of the City of NewYork and transmitted to me by the Recorder. I must however
                            express my sincere regret that the late hour at which it was received should have deprived me of the pleasure I had
                            promised myself, of delivering it in person and compelled me to enlist the services of your Representative Mr. Taylor who
                            has politely taken charge of it. You will oblige me by informing me, at NewYork, when it reaches you. I am with very great
                            respect Yr mo obt Sert
                        
                            
                                C. C. Camberleng
                            
                        
                    